In re Young, Herman Neil; — Defendants); applying for reinstatement.
Prior report: La., 577 So.2d 729.
Considering applicant’s motion for reconsideration;
IT IS ORDERED that (1) the previous order of this court denying reinstatement be set aside, and (2) the clerk of this court give applicant, through counsel, notice of the filing of the report and recommendation of the Disciplinary Board, together with a briefing schedule as follows: The applicant’s brief shall be due on or before 20 days from the date of this order and the reply brief of Disciplinary Counsel shall be due on or before 40 days from the date of this order. Upon the filing of briefs, the matter will be submitted for decision without oral argument.
Reconsideration granted.